Citation Nr: 9915549	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  95-01 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran had active service from May 1969 to April 1973.  
The veteran died in September 1991.  The appellant is his 
surviving spouse.

In a September 1997 decision, the Board of Veterans' Appeals 
(Board) remanded the issue of entitlement to service 
connection for the cause of the veteran's death to the 
Regional Office (RO) to allow the appellant an opportunity to 
respond to the opinion of an Independent Medical Examiner 
(IME).  In a letter dated in February 1999, the appellant 
stated she had no further medical evidence to present 
regarding her claim of entitlement to service connection for 
the veteran's death.  Thus, the case has now been returned to 
the Board for appellate consideration.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The veteran died in September 1991.  The death 
certificate indicates the immediate cause of death was 
respiratory arrest, due to or as a consequence of increased 
intracranial pressure, due to or as a consequence of massive 
cerebrovascular accident.  Hypertension was listed as a 
significant condition contributing to the veteran's death.

3.  At the time of the veteran's death, service connection 
was in effect for post-traumatic arthritis of the 2nd, 3rd, 
4th, and 5th metatarsal phalangeal joints of the right foot 
with limitation of motion and painful motion, evaluated as 30 
percent disabling.  

4.  The veteran's service-connected disability was not 
causally connected to death and did not combine in any way to 
accelerate the veteran's death, or render him materially less 
capable of resisting the effects of respiratory arrest, 
increased intracranial pressure, massive cerebrovascular 
accident, and hypertension.  

5.  There is no credible evidence linking the veteran's death 
to his active military service.



CONCLUSION OF LAW

A disability incurred in or aggravated by active military 
service neither caused the veteran's death, nor contributed 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. §  5107 in that she has presented a claim that is 
plausible.  The Board finds that the facts relevant to the 
issue on appeal have been properly developed and that the 
statutory obligation of the Department of Veterans Affairs 
(VA) to assist the appellant in the development of her claim 
has been satisfied.  38 U.S.C.A. §  5107(a).

Factual Background

Upon enlistment examination dated in April 1969, the 
veteran's systems were clinically evaluated as normal except 
for a scar on the right elbow.  Service medical records dated 
in August 1971 reflect treatment for urethral discharge 
treated with penicillin.  Treatment for right foot pain from 
March 1972 to January 1973 was also noted.  A December 1972 
service medical record reflects x-ray results of subluxated 
2nd, 3rd, and 4th metatarsal-phalangeal joints with 
questionable cyst formation about the 4th metatarsal-
phalangeal joint.  A service medical record dated in January 
1973 reflects an open reduction of dislocated metatarsal 
phalangeal joints of the right foot was performed.  

A Medical Board Report dated in February 1973 reflects a 
diagnosis of an old traumatic dislocation of the metatarsal 
phalangeal joints of the 2nd, 3rd, 4th, and 5th toes on the 
right.  It was noted the disability was incurred during 
service and did not exist prior to service.  It was also 
noted that the operative procedure was at best a salvage 
procedure and the veteran most likely would have chronic pain 
and swelling in the right foot for the rest of his life and 
because of that would not be able to do any prolonged 
standing or walking.  It was noted the veteran had a chance 
of developing metatarsalgia in the area of the resected 
metatarsal phalangeal joints, for that reason it was 
recommended that the veteran be separated from the service.  
It was further noted that if the operation were 100 percent 
successful, the veteran would still be left with a foot that 
was less than perfect.  A Medical Board physical evaluation 
dated in February 1973 reflects right foot pain and a 
notation that the veteran felt his left hip was involved 
because of a gait irregularity caused by his right foot.  It 
was also noted the veteran contracted gonorrhea in 1972, 
which was resolved with penicillin therapy.

A statement from a private physician dated in September 1973 
reflects the veteran was first seen in May 1973 with pain in 
the left hip over the greater trochanter and with right foot 
trouble.  The physician noted that x-ray of the hip revealed 
some calcification over the greater trochanter and the 
veteran's left hip was injected with Xylocaine and 
Aristospan.  The physician also noted that arthroplasty of 
the 2nd, 3rd, and 4th metatarsal phalangeal joints of the right 
foot was recommended.  

Upon VA examination dated in November 1973, the left hip was 
noted as "radiographically normal" and the chest was noted 
as normal.  Erosive changes involving the "metacarpal 
phalangeal" joints were also noted.  The examiner noted no 
demonstrable limitation of motion in the left hip.  The 
examiner also noted no demonstrable motion at the 2nd, 3rd, 
and 4th metatarsal phalangeal joints, and almost no 
demonstrable motion at the 5th metatarsal phalangeal joint.  
It was noted the veteran walked with a limp.  Atrophy of the 
right calf was also noted.  A diagnosis of post-traumatic, 
post-operative status dislocation of right 2nd, 3rd, 4th, and 
5th metatarsal joints was noted.  

In a December 1973 rating decision, the RO granted service 
connection for post-traumatic arthritis of the 2nd, 3rd, 4th, 
and 5th metatarsal phalangeal joints of the right foot with 
limitation of motion and painful motion, evaluated as 30 
percent disabling.  Service connection for a left hip 
condition was denied.

A VA treatment record dated from May 1978 to June 1978 
reflects chronic and recurrent low back strain.  The examiner 
noted no neurological deficit in both lower extremities.  
Pain on touch was noted through the lumbar area to the area 
of the mid thoracic spine.  A suspicious opacity defect of L-
5, S-1 on the right was noted as an isolated finding and 
probably not significant.  

A VA treatment record dated from April 1980 to May 1980 
reflects treatment for arthritis.  The veteran complained of 
trouble with arthritis since 1973 involving his left hip and 
right shoulder.  The veteran stated it had become worse over 
the past two years and involved mainly the left hand and left 
ankle.  It was noted that in March 1980 a HLA B27 test was 
negative.  Swelling of the left 4th finger and swelling of 
the left ankle with tenderness were noted.  Tenderness was 
also noted in the right shoulder.  Slightly decreased flexion 
in the hips was noted; lateral movements of the spine 
appeared to be normal.  A bone scan demonstrated 
abnormalities in both sacroiliac joints, both ankles, the 
right shoulder, and minimally in the right hand.  An 
assessment of ankylosing spondylitis was noted.

A VA consultation report dated in February 1981 reflects an 
impression of Reiter's syndrome.  It was noted that at the 
time of onset the veteran might have had conjunctivitis as 
well as pain on urination.  The veteran reported occasional 
pain with swelling and redness, usually in the right eye, and 
some blurred vision off and on in the last month.  The 
examiner noted the veteran's hands had involvement of the 
metatarsal phalangeal joints as well as the proximal 
interphalangeal joints of the left hand.  A decrease in 
abduction in the right shoulder was noted.  Both hips were 
noted as painful, and the left knee was slightly swollen and 
painful.  The left ankle was noted as painful with some 
swelling in the left foot metatarsal phalangeal joints, which 
were noted as painful.  The veteran gave a history of low 
back aching and stiffness since his mid-20's which went on 
for several years and then disappeared.  The examiner noted 
that considering the severity of the veteran's Reiter's 
disease, he might be a candidate for immunosuppressives.  A 
February 1981 laboratory record reflects a notation of a 
positive HLA B27 test.

VA hospital records dated from April 1981 to May 1981 reflect 
a positive "HALB 27" test.  Considerable enlargement, 
slight tenderness, and generalized limitation of motion at 
the wrists, elbows, knees, and ankles were noted.  It was 
also noted there was no evidence of fluid in any joint.  A 
chest x-ray was noted as normal, x-rays of the left ankle 
were unremarkable, and x-ray of the pelvis and hip showed 
indistinct S1 joints with sclerosis.  A bone scan revealed 
focal areas of increased radiotracer uptake in the left foot, 
left knee, and right hip.  Increased radiotracer activity in 
the region of the right renal pelvis was also noted.  An 
impression of anemia and Reiter's syndrome with 
conjunctivitis, urethritis, and arthritis was noted.

Private medical records dated from September 1981 to October 
1981 reflect treatment for Reiter's syndrome involving all 
joints, especially the knees and elbows, feet, and hands.  
Intermittent conjunctivitis was also noted.  The veteran 
reported significantly decreased hearing, especially on the 
left side.  The examiner noted the right elbow had effusion 
and very limited motion, as did the left elbow.  The left 
hand was noted as having ulnar deviation and flexion 
contracture of the digits.  The right hand was noted as 
showing some muscular atrophy with swelling of the metacarpal 
phalangeal joints.  The knees and elbows were noted as warm 
to the touch, and the left foot revealed deviation of the 
toes.  Neurological examination was noted as normal.  Heart 
examination revealed a regular rhythm without murmur, rub, or 
gallop.  The examiner noted diagnoses of Reiter's syndrome, 
hearing loss of undetermined etiology, and ulcer of the right 
lateral malleolus, probably secondary to vasculitis. 

A letter from a private physician dated in December 1981 
reflects an impression of moderate iritis in each eye.  The 
physician stated the veteran would be subject to recurrence 
as long as he had active Reiter's syndrome.  

Private treatment records dated from March 1982 to September 
1991 reflect continued treatment for Reiter's syndrome.  A 
March 1983 letter reflects an impression of profound 
bilateral hearing loss.  An April 1983 record reflects the 
veteran's Reiter's syndrome had gradually become more and 
more inactive with improvement of the joints, leaving him 
with chronic deforming arthritis but very little active 
synovitis.  It was noted the veteran was almost totally deaf.  
A letter from a private physician dated in April 1984 
reflects a notation of high-grade lesions in both carotid 
arteries.  The physician noted the veteran was at significant 
risk for ongoing stroke.  The physician further stated he was 
unaware of any relationship between Reiter's syndrome and 
early occlusive lesions of the arterial vasculature.  An 
October 1987 bone marrow report reflects an impression of 
anemia and thrombocytosis.  An August 1989 medical record 
reflects an impression of a bulbar duodenal ulcer.  A 
December 1990 clinical record reflects an assessment of 
hypertension.  A clinical record dated in February 1991 
reflects a notation that the veteran's Reiter's syndrome had 
become gradually worse since January, and essentially all of 
his joints had become more painful.  A clinical record dated 
in March 1991 reflects a notation that the veteran's 
synovitis of the joints was much less and much improved.  The 
examiner noted assessments of hypertension, aphthous ulcer, 
and Reiter's syndrome, better.  A June 1991 clinical record 
reflects an assessment of chronic and active Reiter's 
syndrome.  July 1991 private hospital records reflect a 
comminuted fracture of the mid lower portion of the shaft of 
the left tibia with some displacement.  

A September 1991 hospital record reflects an onset of right-
sided weakness and girdled speech.  An assessment of acute 
cerebrovascular accident, left hemisphere with right-sided 
motor weakness and speech deficit.  Anemia of uncertain 
etiology was also noted.  A September 8, 1991 radiology 
report revealed a normal brain study.  An echocardiography 
report revealed a small region of hypokinesis basal inferior 
wall, otherwise normal systolic function of the left 
ventricle, and a normal sized left atrium without significant 
mitral regurgitation.  A September 15, 1991 radiology report 
of the brain reflects an impression of left middle cerebral 
artery infarct with no evidence of associated hemorrhage.  
Evidence of increased intracranial pressure was noted.  

The veteran died in September 1991.  The death certificate 
indicates the immediate cause of death was respiratory 
arrest, due to or as a consequence of increased intracranial 
pressure, due to or as a consequence of massive 
cerebrovascular accident.  Hypertension was listed as a 
significant condition contributing to the veteran's death.

At a RO hearing in April 1994, the appellant testified the 
veteran had problems with his back, left hip, and foot in 
1973.  (Transcript, page 2).  The appellant testified the 
veteran began to have more problems with his back and hip in 
1975.  In 1980 the veteran's hands had started to become 
deformed, his knees were bothering him, and his shoulders 
were bothering him.  The appellant testified that by August 
1981 the veteran had to medically retire from his job as a 
civilian mechanic.  (Transcript, page 3).  The appellant 
testified that neither she nor the veteran had contact with 
venereal disease during their marriage.  The veteran's only 
contact with venereal disease was during his active service.  
(Transcript, pages 5-6).  The appellant submitted copies of 
selected pages from Dorland's Illustrated Medical Dictionary, 
Twenty-Seventh Edition, and Merck Manual, Sixteenth Edition.

The Merck Manual, Sixteenth Edition, reflects a notation that 
a serious systemic complication of sexually transmitted 
Chlamydia and ureaplasmal infections occurring more commonly 
in men than women is Reiter's syndrome, consisting of 
nonspecific urethritis, polyarthritis, and conjunctivitis or 
uveitis.  

Dorland's Illustrated Medical Dictionary, Twenty-Seventh 
Edition, notes that most patients affected with Reiter's 
syndrome have increased levels of HLA B27 and it possibly 
represents an abnormal immune response to certain infections 
and may be related to hereditary susceptibility.  

In a letter dated in April 1994, the veteran's private 
physician noted the veteran had been treated for syphilis on 
more than one occasion during his active service and that 
Reiter's disease was thought to be caused by some bacteria 
which could be acquired through sexual intercourse.  The 
physician also stated the veteran had a history of urethritis 
and hematuria, which was probably the beginning of his 
Reiter's disease during active service.  The physician stated 
the medication taken by the veteran for Reiter's disease 
could potentiate hypertension in a susceptible person.  
Finally, the physician opined that the non-steroid, anti-
inflammatory drugs required to treat the veteran's disease 
could have aggravated a hypertensive state, which at least 
theoretically could have led to his stroke and eventual 
death.  

An IME opinion dated in July 1997 reflects information 
received from medical records including clinical notes, 
laboratory results, x-ray and supportive diagnostic findings, 
was reviewed.  The IME noted the veteran did appear to suffer 
from Reiter's syndrome, and the medical records contained 
overwhelming evidence of the triad of arthritis, urethritis 
and conjunctivitis.  The IME also noted the veteran had the 
positive HLA-B27 histocompatibility antigen, which is well 
documented as a genetic predisposition for 80 percent of 
patients diagnosed with Reiter's syndrome.  The IME noted 
that Reiter's syndrome developed in a genetically susceptible 
host following infection by Chlamydia trachomatis, 
salmonella, shigella, Yersinia, or campylobacter.  The IME 
further noted that a review of the veteran's medical record 
showed no documentation of positive antigen studies nor 
bacterial cultures for these agents.  The IME opined the 
veteran was predisposed to developing ankylosing "spondoysis" 
at conception with military activity having no influence on 
this disease process.  

The IME further noted that Reiter's syndrome typically 
appeared within one to three weeks of an inciting urethritis 
or diarrheal illness involving the previously mentioned 
infecting organisms.  The presenting symptoms are described 
as joint stiffness, myalgia, low back pain with occasional 
accompanying complaints of fever, weight loss and severe 
malaise.  The IME noted these findings were in fact conveyed 
upon the veteran's initial diagnosis of Reiter's syndrome in 
1979.  The IME opined that it was therefore most likely that 
a gastrointestinal illness, not documented in the veteran's 
record, or an acute asymptomatic urethritis triggered the 
Reiter's syndrome in the months prior to his clinical 
presentation in 1979.  The IME concluded the fact that the 
veteran was diagnosed with gonococcus urethritis in the 
service in 1971 would have no bearing on the diagnosis of 
Reiter's syndrome for two reasons:  (1) gonococcus has never 
been associated with Reiter's syndrome and there is no 
evidence the veteran had ever been infected with Chlamydia 
trachomatis; and (2) a delay of venereal disease to onset of 
Reiter's syndrome of 8 years was highly unlikely.

In regards to the cause of the veteran's death, the IME 
opined that it seemed likely the veteran had a history of 
underlying atherosclerotic disease supported by hypertension, 
documented as early as October 1985 with a blood pressure of 
172/104.  Laboratory data from December 1990 showed 
cholesterol of 234 and imaging studies documented high-grade 
lesions of both carotid arteries after a work-up of 
asymptotic carotid bruits.  The IME found no evidence of a 
link between Reiter's syndrome and arterial vascular disease.  
The IME opined that the veteran's risk factors of cigarette 
smoking, hypertension, and elevated cholesterol were the most 
significant contributions of arteriosclerotic disease leading 
to the veteran's terminal cerebrovascular accident.  Finally, 
the IME concluded the cause of the veteran's death most 
likely resulted from the separate disease process of 
atherosclerosis, which could not be linked to the treatment 
or progression of Reiter's syndrome.

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1998).  To be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, that it combined 
to cause death, or that it aided or lent assistance to the 
production of death. It is not sufficient to show that it 
casually shared in producing death, but rather is must be 
shown that there was a causal connection. 38 C.F.R. § 3.312.

Analysis

Following a comprehensive review of the evidence of record, 
the Board concludes service connection for the cause of the 
veteran's death is not warranted.  The death certificate 
lists the cause of the veteran's death as respiratory arrest, 
due to or as a consequence of increased intracranial 
pressure, due to or as a consequence of massive 
cerebrovascular accident.  Hypertension was listed as a 
significant condition contributing to the veteran's death.  
At the time of his death, the veteran was service-connected 
for post-traumatic arthritis of the 2nd, 3rd, 4th, and 5th 
metatarsal phalangeal joints of the right foot with 
limitation of motion and painful motion.  Service medical 
records dated in August 1971 also reflect treatment for 
urethral discharge with penicillin.

In support of her claim, the appellant has submitted a letter 
from the veteran's private physician dated in April 1994.  
The veteran's private physician noted the veteran had been 
treated for syphilis on more than one occasion during his 
active service and that Reiter's disease was thought to be 
caused by some bacteria which could be acquired through 
sexual intercourse.  The physician also stated the veteran 
had a history of urethritis and hematuria, which was probably 
the beginning of his Reiter's disease during active service.  
The physician stated the medication taken by the veteran for 
Reiter's disease could potentiate hypertension in a 
susceptible person.  Finally, the physician opined that the 
non-steroid, anti-inflammatory drugs required to treat the 
veteran's disease could have aggravated a hypertensive state, 
which at least theoretically could have led to his stroke and 
eventual death.  

However, the Board notes the veteran's service medical 
records reflect treatment for urethral discharge, and do not 
specifically mention syphilis.  Additionally, an IME opinion 
dated in July 1997 noted that the veteran had a positive HLS-
B27 histocompatibility antigen, and Reiter's syndrome 
developed in a genetically susceptible host following 
infection by Chlamydia trachomatis, salmonella, shigella, 
Yersinia, or campylobacter.  The IME further noted that a 
review of the veteran's medical record showed no 
documentation of positive antigen studies nor bacterial 
cultures for these agents.  The IME opined the veteran was 
predisposed to developing ankylosing "spondoysis" at 
conception with military activity having no influence on this 
disease process.  The IME further concluded the fact that the 
veteran was diagnosed with gonococcus urethritis in the 
service in 1971 would have no bearing on the diagnosis of 
Reiter's syndrome for two reasons:  (1) gonococcus has never 
been associated with Reiter's syndrome and there is no 
evidence the veteran had ever been infected with Chlamydia 
trachomatis; and (2) a delay of venereal disease to onset of 
Reiter's syndrome of 8 years was highly unlikely.

Finally, in regards to the cause of the veteran's death, the 
IME opined that it seemed likely the veteran had a history of 
underlying atherosclerotic disease supported by hypertension 
and high cholesterol.  The IME found no evidence of a link 
between Reiter's syndrome and arterial vascular disease.  The 
IME opined that the veteran's risk factors of cigarette 
smoking, hypertension, and elevated cholesterol were the most 
significant contributions of arteriosclerotic disease leading 
to the veteran's terminal cerebrovascular accident.  The IME 
concluded that the cause of the veteran's death most likely 
resulted from the separate disease process of 
atherosclerosis, which could not be linked to the treatment 
or progression of Reiter's syndrome.  Additionally, the IME's 
finding of no evidence of a link between Reiter's syndrome 
and arterial vascular disease is supported by the April 1984 
letter from a private physician in which he stated he was 
unaware of any relationship between Reiter's syndrome and 
early occlusive lesions of the arterial vasculature.  

The Board finds the April 1994 private physician opinion is 
too speculative to establish a link between the cause of the 
veteran's death and an incident of service. The Court made it 
clear in Tirpak v. Derwinski, 2 Vet. App. 609 (1992) and 
Gabbard v. Derwinski, No. 90-1463, (U.S. Vet. App. Sept. 21, 
1992), that medical possibilities and unsupported medical 
opinions carry negligible probative weight. Additionally, the 
Court in Tirpak further commented that medical evidence which 
merely indicates that the alleged disorder "may or may not" 
exist or "may or may not" be related, is too speculative to 
establish the presence of the disorder claimed or the 
relationship thereto.  See also LeShore v. Brown, 8 Vet. App. 
406 (1995).  

Thus, the Board concludes that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  In reaching 
this determination, the Board finds that the IME opinion, 
which is well supported and reflects a review of the service 
medical records and post-service medical history, to be 
dispositive.  Accordingly, service connection for the cause 
of the veteran's death is not warranted.  



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

